Citation Nr: 0714856	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epilepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1952 
to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The claims folder is in the jurisdiction of 
the VA Regional Office in St. Louis, Missouri (RO).  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
epilepsy was denied by a March 1954 rating decision.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal thereof.

2.  In February 1976, in February 1988, and again in June 
1988, the RO issued decisions which denied the veteran's 
claims to reopen the issue of entitlement to service 
connection for epilepsy.  Although provided notice of these 
decisions, the veteran did not perfect an appeal thereof.

3.  Evidence associated with the claims file since the June 
1988 RO decision is cumulative or redundant, and does not 
raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for 
epilepsy.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for epilepsy is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
RO's letters, dated in March 2003 and in March 2006, advised 
the veteran of the foregoing elements of the notice 
requirements.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  The veteran has also been 
informed through letters of the definition of new and 
material evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); see also Prickett, 20 Vet. App. at 376.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical and personnel records, and his VA medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for the veteran's attempt to reopen, a VA examination is 
not warranted until a previously denied claim has been 
reopened by new and material evidence.  There is no 
indication in the record that any other additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See id.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection for certain chronic 
diseases, including epilepsy, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
If the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 3.104 
(2006); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

The veteran's initial claim seeking service connection for 
epilepsy was denied by the RO in a March 1954 rating 
decision.  Although provided notice of this decision that 
same month, the veteran did not timely file a notice of 
disagreement thereafter.  Thus, the March 1954 RO decision is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

Subsequent attempts by the veteran to reopen the issue of 
entitlement to service connection for epilepsy were denied by 
the RO in rating decisions issued in February 1976, in 
February 1988, and in June 1988.  Although provided notice of 
these decisions, the veteran did not perfect an appeal of 
these decisions.  Thus, these decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In its last and final rating decision of June 1988, the RO 
found that no new and material evidence had been submitted to 
show that the veteran's epilepsy preceded his entry into 
active duty service and was aggravated thereby.  

Since the RO's June 1988 rating decision, the RO has received 
post-service treatment records, including VA treatment 
records from April 1996 to March 2003, and private treatment 
records, dated July 1976 to March 1988.  Although new, this 
evidence is not material in that it fails to provide a 
reasonable possibility that the veteran's epilepsy did not 
pre-exist his entry into active duty service, or that it was 
incurred or aggravated therein.  This evidence simply 
reflects that treatment for the veteran's epilepsy is 
ongoing.  There is no objective evidence of record linking 
this disorder to the veteran's active duty service.  
Moreover, these records do not raise a reasonable possibility 
of substantiating the veteran's claim.  38 C.F.R. § 3.156.  
Consequently, although new, none of this evidence is shown to 
be material to the veteran's claim for service connection for 
epilepsy.  

The veteran has also submitted lay statements of others, as 
well as his own, in support of his claim to reopen.  In 
essence, these statements from the veteran, members of his 
family, and co-workers indicate that the veteran did not have 
any seizures prior to his entry into military service.  
However, these statements fail to reveal any new contentions.  
A hospitalization report, dated in March 1954 and before the 
RO at the time of its original decision, noted that the 
veteran's first seizure occurred while in the service in 
September 1953.  Under these circumstances, the Board finds 
these lay statements to be redundant of the veteran's prior 
allegations, and thus not new evidence.  Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  In addition, where, as here, 
resolution of an issue under consideration turns on a medical 
matter, an unsupported lay statement, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  While these 
statements would be competent evidence that an injury in 
service occurred, they are not competent to diagnosis the 
etiology of a current medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Thus, the statements are not 
material evidence since they do not raise a reasonable 
possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the June 1988 RO decision, the last 
final decision in this matter.  Thus, the claim for service 
connection for epilepsy has not been reopened, and the RO's 
June 1988 decision remains final.  Moreover, as new and 
material evidence to reopen his finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for epilepsy is not 
reopened.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


